Citation Nr: 1033743	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Evaluation of the Veteran's service-connected bilateral hearing 
loss disability, currently evaluated as 50 percent disabling, 
including whether the Veteran is entitled to restoration of a 90 
percent rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO assigned a 90 
percent rating for the Veteran's bilateral hearing loss, 
effective January 17, 2003.  

2.  The Veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss in August 2005.

3.  In August 2005, the evidence shows that the Veteran had Level 
IX right ear hearing acuity and Level IX left ear hearing acuity.

4.  In September 2005, the evidence shows that the Veteran had 
Level VIII right ear hearing acuity and Level IX left ear hearing 
acuity.

5.  The RO proposed to reduce the rating for service-connected 
bilateral hearing loss from 90 percent to 50 percent in a March 
2006 rating decision, and notified the Veteran by a letter dated 
March 20, 2006 of the proposed reduction and the reason for the 
proposed reduction, and that he had a right to a hearing and 60 
days within which to submit evidence.

6.  In June 2006, the evidence shows that the Veteran had Level 
VIII right ear hearing acuity and Level IX left ear hearing 
acuity.

7.  In a July 2006 rating decision, the RO reduced the evaluation 
of the Veteran's bilateral hearing loss from 90 percent to 50 
percent, effective October 1, 2006.

8.  The preponderance of the evidence before the RO in July 2006 
demonstrated that improvement of the Veteran's bilateral hearing 
loss had taken place.  

9.  From October 1, 2006 there is no objective evidence showing 
the Veteran's hearing has worsened beyond Level VIII right ear 
hearing acuity and Level IX left ear hearing acuity.


CONCLUSIONS OF LAW

1.  The reduction of the schedular disability rating for 
bilateral hearing loss, by the July 2006 rating decision, is 
proper and restoration of the 90 percent schedular rating for 
such disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 
4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2009). 

2.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss have been not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon 
review of the entire recorded history of the condition, whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  Thus, in any rating reduction case 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is required 
to comply with pertinent VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability is 
contemplated and the lower evaluation would result in a reduction 
or discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary must be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).  In the advance written 
notice, the beneficiary will be informed of his right for a pre-
determination hearing, and if a timely request for such a hearing 
is received (i.e., within 30 days), benefit payments shall be 
continued at the previously established level pending a final 
determination. 38 C.F.R. § 3.105(i)(1).

Unless otherwise provided, final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The Veteran was given 
the required notice of the proposed reduction, and the record 
reveals that the Veteran received the notice.  He was given the 
required notice of his right to a predetermination hearing and 
participated in such a hearing in May 2006.  Moreover, the rating 
reduction was not made effective before the last day of the month 
in which a 60-day period from the date of notice to him.

38 C.F.R. § 3.344 provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated. Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2009).

However, 38 C.F.R. § 3.344(c) specifies that the above 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more); they do not 
apply to disabilities which have not become stabilized and are 
likely to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the time 
period one year before the claim for increased rating was filed.  
38 U.S.C.A. 
§ 5110 (West 2002).  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has determined that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, as shown by audiometry, including a controlled speech 
discrimination test (Maryland CNC), and puretone audiometry, by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone threshold 
at 1000 hertz is 30 decibels or less, and the threshold at 2000 
hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table 
VII is then used to determine the rating assigned by combining 
the Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
of Appeals for Veterans Claims held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

History and Analysis

In August 2003, the RO granted service connection and assigned a 
90 percent evaluation for the Veteran's service-connected 
bilateral hearing loss, from Januaey 17, 2003.  In August 2005, 
the Veteran filed a claim for an increased rating for bilateral 
hearing loss.  

A VA audiogram from August 2005 shows:



HERTZ



1000
2000
3000
4000
RIGHT
75
85
105+
105+
LEFT
70
100
105+
105+

The right ear average puretone threshold was 93 decibels and 
speech recognition was 72 percent.  The left ear average puretone 
threshold was 95 decibels and speech recognition was 52 percent.  
The puretone thresholds of the left ear and right ear meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(a).  Under Table VI, such right ear hearing acuity is 
considered Level VII.  Using Table VIa, the hearing impairment is 
Level IX in the right ear.  Under Table VI, such left ear hearing 
acuity is considered Level VIII.  Using Table VIa, the hearing 
impairment is Level IX in the left ear.  Pursuant to 38 C.F.R. 
§ 4.86(a), the higher numeral designation is to be used.  
Combining the hearing level designations for the two ears under 
Table VII results in a 60 percent rating under Code 6100.  38 
C.F.R. § 4.85, Table VII.   

A September 2005 VA audiological examiner noted that the chief 
complaint relating to the Veteran's hearing difficulty was 
hearing loss and that the situation that causes the greatest 
difficulty is that the Veteran reported he could not hear in the 
wind.  The audiological evaluation from September 2005 shows:



HERTZ



1000
2000
3000
4000
RIGHT
70
85
100
105+
LEFT
65
95
105+
105+

The right ear average puretone threshold was 90 decibels and 
speech recognition was 52 percent.  The left ear average puretone 
threshold was 93 decibels and speech recognition was 54 percent.  
The puretone thresholds of the left ear and right ear meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(a).  Under Table VI, such right ear hearing acuity is 
considered Level VII.  Using Table VIa, the hearing impairment is 
Level VIII in the right ear.  Under Table VI, such left ear 
hearing acuity is considered Level VIII.  Using Table VIa, the 
hearing impairment is Level IX in the left ear.  Pursuant to 
38 C.F.R. § 4.86(a), the higher numeral designation is to be 
used.  Combining the hearing level designations for the two ears 
under Table VII results in a 50 percent rating under Code 6100.  
38 C.F.R. § 4.85, Table VII.   

A 90 percent rating for bilateral hearing loss had been in effect 
from January 17, 2003.  As that period is less than five years, 
the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding 
stabilization of disability ratings do not apply.  38 C.F.R. § 
3.344 (2009).  

A March 2006 rating decision proposed reducing the Veteran's 
bilateral hearing loss to from 90 percent to 50 percent.  In 
March 2006, the RO sent a letter to the Veteran proposing to 
reduce the Veteran's bilateral hearing loss from 90 percent to 50 
percent, and notified the Veteran that he could submit evidence 
to show that the reduction should not be effectuated.  He was 
informed that he had 60 days to submit such evidence.  The letter 
also offered the Veteran the opportunity to attend a hearing.

The Veteran attended such a hearing in May 2006 and testified 
that he cannot talk outside with the wind blowing.  He also could 
not tell if the car has started.  The Veteran testified that if 
he is in a room and someone has their back to him, he cannot hear 
them.  In addition, the Veteran has to have his wife order meals 
when they go to restaurants because he cannot hear high-pitched 
voices.  

May 2006 lay statements from the Veteran's wife and 
secretary/bookkeeper speak to the Veteran's functional 
impairments from his hearing loss disability.  The Veteran's 
secretary indicated that the Veteran cannot talk on the phone and 
that he needs help in translating conversations from customers.  
The secretary also indicated that the Veteran could not hear high 
pitches such as women's voices, birds chirping, crickets, bells, 
whistles, phones ringing and sirens.  Further, the Veteran has 
trouble hearing vehicles pulling into the garage, so he has to be 
warned of oncoming vehicles.  

A May 2006 private audiogram in these records seems to indicate 
that the Veteran has a degree of hearing loss in line with the 
results of his VA examinations.  This private examination is not 
useful for rating purposes, however, because the examiner did not 
appear to perform a Maryland CNC speech discrimination test, 
which is required by 38 C.F.R. § 4.85(a).

The Veteran was provided a VA audiological examination in June 
2006.  The examiner noted that the Veteran reported his situation 
of greatest difficulty was difficulty hearing/understanding what 
is being said if more than two people are talking at a time.  The 
objective testing results show:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
10
105+
LEFT
65
95
105+
105+

The right ear average puretone threshold was 88 decibels and 
speech recognition was 52 percent.  The left ear average puretone 
threshold was 93 decibels and speech recognition was 62 percent.  
The puretone thresholds of the left ear and right ear meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(a).  Under Table VI, such right ear hearing acuity is 
considered Level VIII.  Using Table VIa, the hearing impairment 
is VIII in the right ear.  Under Table VI, such left ear hearing 
acuity is considered VIII.  Using Table VIa, the hearing 
impairment is Level IX in the left ear.  Pursuant to 38 C.F.R. 
§ 4.86(a), the higher numeral designation is to be used.  
Combining the hearing level designations for the two ears under 
Table VII results in a 50 percent rating under Code 6100.  38 
C.F.R. § 4.85, Table VII.   

By rating decision dated July 19, 2006, the RO effectuated the 
proposed reduction, and assigned a 50 percent rating for the 
Veteran's bilateral hearing loss, effective from October 1, 2006.  
The Veteran was notified by a letter dated July 28, 2006; he 
appealed the RO's decision.  

It is the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
acknowledges the contentions of the Veteran's representative in 
his August 2010 written brief that the VA examinations were 
somehow inadequate because they did not seem to agree with the 
results from his June 2003 VA examination, from which he was 
granted service connection with a 90 percent rating.  In 
addition, the representative seems to argue that there was no 
indication that the equipment used in the examinations was 
properly calibrated or in an approved room.  However, the Board 
has reviewed the findings from the September 2005 and June 2006 
examinations provided for this claim.  The examinations of the 
Veteran appear to be both thorough and complete and the examiner 
indicated that speech reception thresholds were in agreement with 
pure tone results.  There is no indication of prejudice on the 
part of the examiner from a review of the record before the Board 
and there is no competent medical evidence rebutting the 
examiner's findings.  There is also no indication in the record 
that the proper steps to ensure an adequate test were not taken.  
The Board also notes that the current rating and reduction is 
also based on an August 2005 audiological evaluation that the 
Veteran himself provided in support of his claim for increase, 
and there is no indication in the test report that this test was 
not properly conducted 


A.  Entitlement to restoration of a 90 percent rating for 
bilateral hearing loss.  

The Veteran contends that the 90 percent evaluation initially 
assigned for his bilateral hearing loss should be restored.  
Specifically, he maintains that his bilateral hearing impairment 
has not improved.  

Given the overall audiometric findings shown in August 2005 and 
September 2005 and June 2006, such findings provide more than an 
adequate basis on which the reduction may be justified.  In this 
instance, the reduction was only effectuated after the VA 
audiometric findings in September 2005 showed that the Veteran's 
hearing acuity underwent an actual change reflecting material 
improvement in the Veteran's condition, which was confirmed by 
reexamination in June 2006, and which was consistent with no more 
than a 50 percent rating under the applicable criteria of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, these 
examination reports as a whole reflected material improvement in 
the Veteran's bilateral hearing loss.  

Therefore, as the Veteran showed evidence of improvement and the 
RO complied with the procedural requirements of section 3.105, 
the preponderance of the evidence of record demonstrates that the 
reduction of the 90 percent rating for bilateral hearing loss to 
50 percent disabling was proper.  A restoration to 90 percent is 
denied.  

B.  Evaluation of the Veteran's bilateral hearing loss, currently 
rated as 50 percent disabling.

Based on the evidence of record, the Board finds that a rating in 
excess of 50 percent is not warranted for the Veteran's bilateral 
hearing loss from October 1, 2006, the date the rating reduction 
took effect.

The most recent examinations are the June 2006 VA examination, 
which shows the Veteran had Level VIII right ear hearing acuity 
and Level IX left ear hearing acuity, and the September 2005 VA 
examination, which shows the Veteran had Level VIII right ear 
hearing acuity and Level IX left ear hearing acuity.  Therefore, 
the Board finds the that the Veteran has Level VIII right ear 
hearing acuity and Level IX left ear hearing acuity, resulting in 
a 50 percent rating under Code 6100.  

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected bilateral hearing loss does not more 
nearly approximate the criteria for a higher evaluation than 
those for a 50 percent evaluation from October 1, 2006.  
Therefore, the Veteran's claim for an increased rating in excess 
of 50 percent for bilateral hearing loss from October 1, 2006 
must be denied.

Extra-schedular Evaluation

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the September 2005 VA examiner specifically noted that 
the Veteran reported he could not hear in the wind.  The June 
2006 VA examiner also noted the Veteran reported his situation of 
greatest difficulty was difficulty hearing/understanding what is 
being said if more than two people are talking at a time.  While 
the May 2006 private examiner and the August 2005 VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds that 
no prejudice results to the Veteran for the reasons discussed 
below and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "[u]nlike the rating 
schedule for hearing loss, § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

While the August 2005 VA examiner and the May 2006 private 
examiners failed to address the functional effect of the 
Veteran's hearing loss disability, the Board notes that other 
evidence of record, to specifically include the September 2005 VA 
examination report and the June 2006 VA examination report, 
adequately addresses this issue.  In addition, the Veteran has 
submitted statements from himself, his wife and his secretary, 
all discussing the functional impacts of his disability.  
Further, he testified as to functional impacts of his hearing 
loss in a May 2006 hearing before a decision review officer.  
Therefore, while the August 2005 VA examination and May 2006 
private examinations may be defective under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected bilateral 
hearing loss.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  

However, the Board also notes that the evidence in this case does 
not appear to demonstrate any of the factors provided in the 
'governing norms' such as frequent hospitalization or marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  There is no evidence of record that the Veteran has 
required any hospitalization as a result of his bilateral hearing 
loss.  Similarly, while the Veteran's secretary, in her May 2006 
statement, indicated that the hearing loss has caused some 
difficulties with the Veteran's employment (including needing 
help with talking on the phone and translating customer 
conversations), it does not seem to rise to the level of marked 
interference with employment.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The evidence does 
not support the proposition that the Veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, and of the evidence needed to 
substantiate his claims for increased rating by letters in 
February 2006.  In a March 2006 letter, the Veteran was given the 
specific notice required by Dingess.  In addition, this appeal 
specifically arose from the RO's reduction in the disability 
evaluation, not from the claim for increase.  The Veteran was 
provided with the required notice prior to the rating reduction, 
as discussed above, in March 2006.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for disabilities in the 
rating decision and statement of the case.  This notification 
shows that a reasonable person could be expected to understand 
what was needed to substantiate the claims.  Further, the Veteran 
has been represented by a Veteran's Service Organization during 
this appeal process and has had a meaningful opportunity to 
assist in development of his claim.  Thus, the Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria.  The 
Veteran described how the disabilities impacted his daily 
activities in his various VA examinations and in submissions to 
VA.  Consequently, it is also demonstrated that he had actual 
knowledge of the specific rating criteria for the disabilities, 
and why higher ratings had not been assigned, as well as an 
opportunity to present evidence and argument to support a higher 
rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records and VA 
medical records.  Private medical records are located in the 
claims file.  The Veteran was given VA medical examinations in 
connection with the claim.  The Veteran testified before a 
decision review officer at the RO.  Statements from the Veteran, 
his wife, secretary and his representatives are associated with 
the claims file.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to support 
the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


ORDER

The reduction to a 50 percent rating for bilateral hearing loss 
was proper and restoration of a 90 percent rating for such 
disability is denied.

A rating in excess of 50 percent for bilateral hearing loss from 
October 1, 2006 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


